Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on May 21, 2020 and Pre-Brief filed on December 1, 2020.  Claims 1-8 and 21-28 is are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan et al (USPN. 2012/0030313) in view of Marathe et al (USPN. 2011/0246724).

1 and 21.  McGowan discloses a data processing method comprising (fig. 5A, cloud network items 540, 510, 520-1 and 520-2, clients, par. 52, clients communicate with different data servers):
Receiving by a second data server (fig. 5A, items 111 and 510, Origin Data Server equated to second data server, see par. 68), a first operation request sent by one or more application servers (fig. 
(“If client 540-1 makes a request to application center 530-1 to 
modify a data object, application center 530-1 (assuming the end user and/or client has the proper permissions to modify the data object) may route the request to Kernel application center 111.  Kernel application center 111 may then update data object origin server 510, and any other data object origin servers requiring updating.”)

and wherein the at least one operation belongs to a same transaction (“update data object” comprises and implies the same transaction requested by Application center 530-1, par. 68, see above);
performing, by the second data server, in response to the first operation request, the at least one operation on second data stored in the second data server (fig. 5A, Server 510, “update data object” update to data stored on server 510 requested by Application center 530-1 is performed, par. 68);

	Generating, by the second data server (fig. 5A, Server 510), a notification in response to each operation of the at least one operation being performed successfully (par. 68, “upon receiving the modifications to the data object, kernel application center 111 may notify data persistence cache server 520 to no longer use their current version of the data object”, this implies that modification to data object completes and then notification is sent out by the second server and kernel 510, McGowan).  In addition to the notification being responsive to the operation being performed (modifications to the data object), McGowan, further teaches propagating the modified data in the second server (Origin Serve 510) to other servers (servers 520-1 and 520-2) as requests are made by clients (par. 30, 
“The modified data residing at the origin may then propagate out to the other servers as requests are made by clients to those servers for the data object.”)

 however, McGowan does not explicitly teach that the second operation request is responsive to at least the one operation performed completing.  However, starting new transactions following completion of executed transaction is well known in the field of atomic transactions.  One such system, Marathe teaches creating operation requests upon completion of atomic operations  (pars. 30-32 and 43, for shared data in commit phase in writes the writer transaction logs old or new value, wherein the log serves to either flush out or roll back transactions based on commit thus creating the flush/rollback transactions upon completion.  Note that flush or roll back transactions mandates transaction/action is performed based on transaction status.  See also par. 32, “successful validation” of transactions. Marathe). 
 It would have been obvious to one of ordinary skill in the field at the effective filing time of the application to automatically update data for the respective data objects in cache servers 520-1 and others (fig. 5A, items 510 and 520-1, pars. 30 and 68, Propagating to server, McGowan) upon validation of successful transaction/data object update on Origin Server 510 (par. 32, “successful validation implies that the transaction executed…”, Marathe). 
One would have been motivated to validate transactions successfully to efficiently and effectively process operations in parallel (fig. 5A, par. 104, parallel operations, McGowan).
McGowan in view of Marathe combination teach:
	Sending, by the second data server, the second operation request to the first data server wherein the second operation request requests performance of the at least one operation on first data stored in a first data server (fig. 5A, items 510 and 520-1, pars. 30 and 68, Propagating to server based 
“While the data object may now be updated at data object origin server 510, other application centers and data persistence cache servers, such as application center 530-3 and data persistence cache 520-1, may still have out-of-date versions of the data object.” (par. 68, McGowan)

Note that data objects reside in the multiple data server 520-1,  520-2 and depending on the status of the propagating comprise the same data object or modified/updated data object, McGowan).

2 and 22. McGowan in view of Marathe teach, determine, according to at least one of identity information of the second persistence layer service or user protocol information that indicates that an application service in the one or more application servers requests the second persistence layer service, that the first operation request requests the second persistence layer service to perform the at least one operation, wherein the identity information and the user protocol information are in the first operation request (Fig. 5A, pars. 31 and 89, see claim 1 and varying protocols based on client/user, storage devices communicate with one another, McGowan).

3 and 23.    McGowan in view of Marathe teach, wherein the program further includes instructions to:
roll back the first data to a status existing before the at least one operation is performed if the at least one operation is performed unsuccessfully (pars. 86, 97 and 104, versions of objects, note that retrieval of file/media is from storage using the correct protocol, such as cache or other existing versions, McGowan).

Regarding claims 4 and 24, McGowan in view of Marathe teach, the first data server according to claim 3/13, wherein the program further includes instructions to, when performing each operation of the at 
	Marathe teaches “perform decomposing processing on the at least one operation, wherein the decomposing processing comprises breaking an operation, targeting multiple resource objects, of the at least one operation, into multiple atomic operations targeting a single resource object each” (pars. 30 and 31, atomic processing of transactions, Marathe).
	McGowan in view of Marathe teach, wherein the resource object is a resource object managed by the second persistence layer service (pars. 27, 56-57, frequently accessed data objects are stored in multiple storage servers, routing requests to other persistence cache servers based on conditions), McGowan), and wherein the atomic operation is an operation that cannot be further broken down with respect to the resource object managed by the second persistence layer service (par. 30, atomic processing of transactions/operations, Marathe), and perform transaction management on the atomic operations obtained after the decomposing processing, wherein the transaction management comprises (fig. 5A, par. 104, McGowan):
recording, for each atomic operation obtained after the decomposing processing, a correspondence among a type of the atomic operation, an identity of a resource object targeted by the atomic operation, and a transaction identity of the same transaction (par. 30 and 31, atomic processing of transactions/operations, Marathe); and
performing each atomic operation obtained after the decomposing processing (fig. 5A, par. 104, process the transactions/operation in parallel, McGowan).

5 and 25, McGowan in view of Marathe teach, when rolling back the first data to the status existing before each operation of the at least one operation is performed (pars. 86, 97 and 104, versions of 
roll back, according to the correspondence recorded during the transaction management, the first data to the status existing before each operation of the at least one operation is performed (par. 30 and 31, rollback based in previous version, Marathe).

6 and 28.   McGowan in view of Marathe teach, wherein the first operation request comprises the transaction identity of the same transaction (par. 89, varying protocols based on client/user, storage devices communicate with one another, McGowan);
wherein the program further includes instructions to, when generating the second operation request, remove the transaction identity of the same transaction from the first operation request, to generate the second operation request (sending the request with data object to another data server, see par. 59 and 68, McGowan).

7 and 26. McGowan in view of Marathe teach, wherein the program further includes instructions to:
generate a failure response to the first operation request if the at least one operation is performed unsuccessfully, wherein the failure response is used to indicate that the at least one operation is performed unsuccessfully (pars. 56-57, routing a request for the data object to data persistence cache server 520-2 when 520 unavailable thus unsuccessfully, McGowan);
send the failure response to the one or more application servers  (sending the request with data object to another data server when available, see par. 59, McGowan).

8 and 27.  McGowan in view of Marathe teach,, wherein the failure response comprises at least one type information about an unsuccessfully performed operation of the at least one operation, wherein the .

Response to Arguments
Applicant's arguments filed May 21, 2020 and Pre-Brief filed on December 1, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference mapping applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	To expedite examination, regarding May 21, 2020 allegations:

Applicant alleges mainly that the performance aspect of the transactions and generation of transactions based on completion are not taught by McGowan.

	The updated rejection reads in part:
“Sending, by the second data server, the second operation request to the first data server wherein the second operation request requests performance of the at least one operation on first data stored in a first data server (fig. 5A, items 510 and 520-1, pars. 30 and 68, Propagating to server based on data object on server side, McGowan.  Note that status of transaction is maintained, par. 32, Marathe), wherein the first data is the same as the second data 
“While the data object may now be updated at data object origin server 510, other application centers and data persistence cache servers, such as application center 530-3 and data persistence cache 520-1, may still have out-of-date versions of the data object.” (par. 68, McGowan)


	In summary, the claimed second server has been mapped to Origin Server 510 of McGowan.  McGowan’s propagating from server 510 to data server 520-1 in view of Marathe status of transactions clearly claim sending the second operation request to update data object and maintain current version/latest version of modified data object on respective data servers (see rejection for details).  The data object maintained on the respective data servers refers to the same data set when the data objects are updated and current, or the same data sets when the update on the respective server has not yet taken place and one of the data objects is not yet updated.

With regard to the Pre-Brief filed on December 1, 2020, Applicant alleges the prior art combination does not teach the sending limitation addressed above.  
As noted above, a new Grounds of Rejection has been issued to address all the claimed limitations in view of the allegations.  Please refer to the new rejection comprising a new reason to combine and new mappings/logic to clearly show the teachings.
This office action is made final based on the extensive amendment of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 13, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158